Exhibit 10.1
















CONTRIBUTION AGREEMENT







Between







TALON OP, L.P.

And

FIRST CAPITAL REAL ESTATE OPERATING PARTNERSHIP L.P.







Serenity Bay

Goat Head Hill

Island of Antigua







Dated as of August 31, 2018





























--------------------------------------------------------------------------------




Table of Contents




1.

CONTRIBUTION

1

 

 

 

2.

CONTRIBUTION CONSIDERATION; UNITS; TAX MATTERS

1

 

 

 

3.

CLOSING

3

 

 

 

4.

PAYMENT OF THE CONTRIBUTION PRICE

3

 

 

 

5.

CONTRIBUTOR’S DELIVERIES

4

 

 

 

6.

INSPECTION PERIOD

4

 

 

 

7.

UCC MATTERS

4

 

 

 

8.

REPRESENTATIONS AND WARRANTIES

5

 

 

 

9.

ADDITIONAL CONDITIONS PRECEDENT TO CLOSING

5

 

 

 

10.

[INTENTIONALLY OMITTED

6

 

 

 

11.

CLOSING DELIVERIES

6

 

 

 

12.

SUCCESSORS AND ASSIGNS

6

 

 

 

13.

NOTICES

6

 

 

 

14.

BENEFIT

7

 

 

 

15.

MISCELLANEOUS

7

















--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT is made and entered into as of this August __ 2018,
(the “Contract Date”), by and between FIRST CAPITAL REAL ESTATE OPERATING
PARTNERSHIP LP, a Delaware Limited Partnership (“Contributor”), and TALON OP,
L.P., a Minnesota limited partnership (“Acquiror”).

1.

CONTRIBUTION.  Contributor agrees to contribute and convey to Acquiror, and
Acquiror agrees to accept and assume from Contributor, for the Contribution
Consideration (as defined below) and on the terms and conditions set forth in
this Agreement, all of such Contributor’s rights, title and interest in and to
Goat Head Hill and Dutchman’s Bay, Island of Antiqua (“Project”) including,
without limitation, the specific items as follows:

1.1

All of Contributor’s rights, title and interest in and to that certain
Memorandum of Agreement between Brown McLennon and Contributor and the
government of Antigua and Barbuda regarding the development of hotels on the
properties known as Dutchman’s Bay and Goat Head Hill on Antigua dated July 28,
2015.  Further to be included will be the First Amendment to Memorandum of
Agreement (“MOA”).

1.2

All of Contributor’s right, title and interest in and to that certain Amended
and Restate Agreement dated February 16, 2018, which amends and restates that
certain agreement dated April 13, 2017, by and between Brown McLennon Company
Limited and Contributor.

1.3

All of Contributor’s right, title and interest in and to a 100% ownership
interest in Goat Head Hill Resort Development Ltd and Dutchman’s Bay an Antigua
and Barbuda Corporation (“Goat Head Interests”).

1.4

All of Contributor’s right, title and interest in and to 100% of the ownership
interests in First Capital Holding Company Ltd, an Antigua and Barbuda
Corporation (“First Capital Interests”).  

1.5

Any other property, personal or real, of Contributor which in anyway relates to
the Goat Head Hill Project and Dutchman’s Bay.

2.

CONTRIBUTION CONSIDERATION; UNITS; TAX MATTERS.

2.1

General.  The sole general partner of Acquiror is Talon Real Estate Holding
Corp. (“Talon Holding”).  Talon Holding is a publicly-traded real estate holding
corporation, but is not a real estate investment trust.  Acquiror may, in its
sole and absolute discretion, direct Contributor to convey the ownership
interests and Project to one or more Affiliates (as defined below) of Talon
Holding, and hereby directs Contributor to convey the Project to an entity to be
formed, Talon Antigua LLC, a Delaware Limited Liability Company (“Subsidiary”),
a special purpose entity wholly-owned by Acquiror.

2.2

Contribution Consideration. The consideration to be paid to Contributor by
Acquiror for the Project (the “Contribution Consideration”) shall consist of LP
Units (as defined below) having an aggregate value of $30,000,000.00.

2.3

Units.

2.3.1.

The Total LP Unit Amount shall be paid by the Acquiror’s delivery of Partnership
Units (as that term is defined in the Partnership Agreement, as defined below)
in the Acquiror (the “LP Units”).  The Total LP Unit Amount and the allocation
thereof shall be set forth in the LP Unit Schedule (as defined below).  The LP
Units shall be redeemable for shares of common stock of Talon Holding (“Stock”)
or cash (or a combination thereof) in accordance with the redemption procedures
described in the Partnership Agreement.  Contributor acknowledges that the LP
Units are certificated and





1




--------------------------------------------------------------------------------

that, therefore, the issuance of the LP Units shall be evidenced by updating the
Acquiror’s LP Unit register, which shall be completed at Closing (the
“Amendment”).

2.3.2.

The Acquiror will deliver to Contributor, at Closing and thereafter, as provided
in Section 4, the LP Units issued in the name of Contributor.

2.3.3.

For purposes of determining the number of LP Units to be delivered in
satisfaction of payment of the Total LP Unit Amount, the Total LP Unit Amount
shall be divided by a “Unit Price”, which shall be equal to Two and 50/100
Dollars ($2.50).  

The LP Unit Schedule shall reflect the Unit Price.

2.3.4.

Contributor has delivered to Acquiror, and has caused its members (“Interest
Holders”) to deliver to Acquiror, or to any other party designated by Acquiror,
a completed questionnaire and representation letter (in substantially the form
set forth in Exhibit _, the “Investor Materials”) providing, among other things,
information concerning each Contributor’s, each Interest Holder’s and
Contributor’s status as an accredited investor (“Accredited Investor”), as such
term is defined in Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), and shall provide or cause to be provided to
Acquiror, or to any other party designated by Acquiror, such other information
and documentation as may reasonably be requested by Acquiror in furtherance of
the issuance of the LP Units as contemplated hereby.  Notwithstanding anything
contained in this Agreement to the contrary, in the event that, in the
reasonable opinion of Acquiror, based on advice of its securities counsel, (y)
the proposed issuance of LP Units hereunder might not qualify for the exemption
from the registration requirements of Section 5 of the Securities Act, or (z)
the proposed issuance of LP Units hereunder would violate any applicable federal
or state securities laws, rules or regulations, or agreements to which Talon
Holding or the Acquiror is privy, or any tax related or other legal rules,
agreements or constraints applicable to Talon Holding or the Acquiror, Acquiror
shall so advise Contributor, in writing (the “Regulatory Violation Notice”).  In
the event a Regulatory Violation Notice is delivered, this Agreement shall
terminate and no party shall have any further liability hereunder except (i) as
otherwise expressly set forth in this Agreement and (ii) to the extent a breach
of this Agreement gives rise to, or becomes the basis for, the Regulatory
Violation Notice.

2.3.5.

Contributor hereby covenants and agrees that it shall deliver or shall cause its
members to deliver to Acquiror, or to any other party designated by Acquiror,
any documentation that may be required under the Partnership Agreement or any
charter document of Talon Holding, and such other information and documentation
as may reasonably be requested by Acquiror, at such time as any LP Units are
redeemed for shares of Stock (“Conversion Shares”).  The preceding covenant
shall survive the Closing and shall not merge into any of the conveyancing
documents delivered at Closing.

2.3.6.

The parties acknowledge that Contributor intends to treat the transfer of the
Property in exchange for LP Units (the “Exchange”) as a tax-free partnership
contribution pursuant to Section 721 of the Internal Revenue Code of 1986, as
amended (the “Code”). Acquiror and Talon Holding shall cooperate in all
reasonable respects with Contributor to effectuate such Exchange; provided,
however, that:

(i)

The provisions of this Section 2.3.6 shall survive the Closing and shall not
merge into any conveyancing documents delivered at Closing.

2.4

Partnership Agreement; Other Informational Materials.  For purposes hereof, the
term “Partnership Agreement” shall mean the Acquiror’s Limited Partnership
Agreement dated as of June 7, 2013, as may be amended from time to time.
 Contributor hereby acknowledges and agrees that the ownership of LP Units by it
and its rights and obligations as a limited partner of the Acquiror





2




--------------------------------------------------------------------------------

(including, without limitation, their right to transfer, encumber, pledge and
exchange LP Units) shall be subject to all of the express limitations, terms,
provisions and restrictions set forth in this Agreement and in the Partnership
Agreement.  In that regard, Contributor hereby covenants and agrees that, at
Closing, it shall execute any and all documentation reasonably required by the
Acquiror and Talon Holding to formally memorialize the foregoing (collectively,
the “Partnership Agreement Adoption Materials”).  Contributor acknowledges that
it has received and reviewed, prior to the Closing Date, the following (the
“Disclosure Materials”):  (i) Talon Holding’s Quarterly Report on Form 10-Q for
the quarter ended September 30, 2016, (ii) Annual Report on Form 10-K for the
year ended December 31, 2015; (iii) any Current Reports on Form 8-K of Talon
Holding and the Acquiror filed subsequent to September 30, 2018; and (iii) the
Partnership Agreement.  Contributor acknowledges that it:  (x) has had an
opportunity to obtain and review each document incorporated by reference into
the Disclosure Materials; (y) has had an opportunity to conduct a due diligence
review of the affairs of the Acquiror and Talon Holding; and (z) has been
afforded the opportunity to ask questions of, and receive additional information
from, Talon Holding and Acquiror regarding Talon Holding and the Acquiror.

2.5.

Transfer Requirements.  Contributor may sell, transfer, assign, pledge or
encumber, or otherwise convey any or all of the LP Units delivered to it
Contributor acknowledges that it is familiar with the provisions of Rule 144
under the Securities Act of 1933 and acknowledges and agrees that without
registration of the Conversion Shares, the Conversion Shares generally may not
be sold for at least six months following conversion.   The provisions of this
Section 2.5 shall survive the Closing and shall not merge into any of the
conveyancing documents delivered at Closing.

2.6

Whenever the Acquiror proposes to register any of its equity securities under
the Securities Act other than pursuant to (i) the Acquiror initial Public
Offering (if the applicable underwriters request that only securities owned by
the Acquiror be included in such offering), (ii) in connection with a
registration, the primary purpose of which is to register debt securities,
(i.e., in connection with a so-called “equity kicker”) or (iii) pursuant to a
registration statement on Form S-1, S-3, S-4 or S-8 or any similar or successor
form and the registration form to be used may be used for the registration of
Registerable Securities (a “Piggyback Registration”), the Acquiror will give
prompt written notice to all holders of LP Units, issued in connection to this
transaction, of its intention to effect such a registration and will include in
such registration (and in all related registrations or qualifications under blue
sky laws or in compliance with other registration requirements and in any
related underwriting) all common shares with respect to which the Acquiror has
received written requests for inclusion therein within twenty (20) days after
the receipt of the Acquiror notice.

3.

CLOSING.  

The contribution of the Project and delivery of OP Units contemplated herein
shall be consummated at a closing (“Closing”) to take place on a date no later
than September 30th, 2018.  The date on which the Closing occurs shall be
referred to herein as the “Closing Date”.  The Closing shall be effective as of
12:01 a.m. Eastern Time on the Closing Date.  Notwithstanding the foregoing, the
risk of loss of all or any portion of the Project shall be borne by Contributor
up to and including the actual time of the Closing, and thereafter by Acquiror.

4.

PAYMENT OF THE CONTRIBUTION PRICE.



4.1.

The Contribution Price should be paid as follows:



4.1.1.

Ten Million Dollars ($10,000,000.00) in the form of Four Million (4,000,000)
Talon LP Units upon signing, Assignment of Agreements and Assignment of all
ownership interest in Goat Head Hill and First Capital Development.



4.1.2.

On the one (1) year anniversary of the Closing Date, Ten Million Dollars
($10,000,000.00) in the form of Four Million (4,000,000) Talon LP Units.





3




--------------------------------------------------------------------------------





4.1.3.

On the two (2) year anniversary of the Closing Date, Ten Million Dollars
($10,000,000.00) in the form of Four Million (4,000,000) Talon LP Units.



4.2

Notwithstanding anything contained in this Section 4 and this Agreement to the
contrary, Acquiror, in its sole discretion, shall have the right to discontinue
the Project at any time and no further sums (or LP Units) shall be due and owing
Contributor.  Contributor shall, however, have the right to retain all Talon LP
Units received on or prior to termination by Acquiror.



5.

CONTRIBUTOR’S DELIVERIES.  Subsequent to the Contract Date, Contributor shall
make available to Acquiror, to the extent specifically requested in writing by
Acquiror and in Contributor’s possession and control, copies of all documents,
contracts, information, Records (as defined below) and exhibits pertinent to the
transaction that is the subject of this Agreement, including, but not limited
to, the documents listed as “Contributor’s Deliveries” on Exhibit __.  As used
herein, “Records” means all books, records, tax returns, correspondence,
financial data, and all other documents and matters, public or private,
maintained by Contributor or its agents, relating to receipts and expenditures
pertaining to the Project for the three most recent full calendar years and the
current calendar year and all contracts, and all other documents and matters,
public or private, maintained by Contributor or its agents, relating to
operations of the Project.

6.

INSPECTION PERIOD.

6.1

Acquiror shall have until the Closing Date to review and approval of
Contributor’s Deliveries and Records.  Notwithstanding anything contained herein
to the contrary, in the event Acquiror does not approve of the Project, Records
and Contributor’s Deliveries, Acquiror shall have the absolute right to
terminate this Agreement.

6.2

Confidentiality.  Each party agrees to maintain in confidence, and not to
disclose (and shall cause its affiliates, employees and equity holders to
maintain in confidence, and not to disclose) to any person or entity, the
information contained in this Agreement or pertaining to the transaction
contemplated hereby and the information and data furnished or made available by
Contributor to Acquiror, its agents and representatives in connection with
Acquiror’s investigation of the Project and the transactions contemplated by
this Agreement; provided, however, that each party, its agents and
representatives may disclose such information and data (i) to such party’s
accountants, attorneys, existing or prospective lenders, investment bankers,
accountants, underwriters, ratings agencies, partners, consultants and other
advisors in connection with the transactions contemplated by this Agreement
(collectively, “Representatives”) to the extent that such Representatives
reasonably need to know (in the disclosing party’s reasonable discretion) such
information and data in order to assist, and perform services on behalf of, the
disclosing party; and (ii) to the extent required by any applicable statute,
law, regulation or Governmental Authority.  In the event the transactions
contemplated by this Agreement shall not be consummated, such confidentiality
shall be maintained indefinitely.  Acquiror and Contributor shall also have the
right to issue a press release upon the consummation of the transactions
described in this Agreement.

6.3

Return of Documents.  If Acquiror fails to close the transaction which is the
subject matter of this Agreement for any reason, Acquiror shall return all
documents supplied to Acquiror by Contributor.

7.

UCC MATTERS.

7.1.

UCC Searches.  Prior to Closing, Acquiror may obtain current searches of all
Uniform Commercial Code financing statements filed with the applicable Secretary
of State, or the appropriate county official, against Contributor, Contributor’s
affiliates involved in the operation of the Project and the management agents
for the Project.





4




--------------------------------------------------------------------------------



8.

REPRESENTATIONS AND WARRANTIES.

8.1.

Contributor.  Contributor represents and warrants to Acquiror that the following
matters are substantially true in all material respects as of the Contract Date
and shall be substantially true in all material respects as of the Closing Date.

8.1.1.

Assistance; Performance.  Contributor agrees to perform all obligations pursuant
to the MOA prior to Closing and to assist Acquiror in the performance of all
obligations related to the Project after Closing.

8.1.2.

Investment Representation. Contributor represents that its LP Units are being
acquired by it with the present intention of holding such LP Units for purposes
of investment, and not with a view towards sale or any other distribution.
 Contributor recognizes that it may be required to bear the economic risk of an
investment in the LP Units for an indefinite period of time.  Contributor is an
Accredited Investor.  Contributor has such knowledge and experience in financial
and business matters so as to be fully capable of evaluating the merits and
risks of an investment in the LP Units.  Contributor has been furnished with the
informational materials described herein (collectively, the “Informational
Materials”), and has read and reviewed the Informational Materials and
understands the contents thereof.

8.1.3.

No Competition.  After Closing, Contributor, on behalf of Contributor and its
affiliates, agrees that, for a period of ten (10) years, to refrain from any
involvement with any other projects on the islands of Antiqua and Barbuda.

8.2

Acquiror.  If applicable, Acquiror represents and warrants to Contributor that
the following matters are true as of the Contract Date and shall be true as of
the Closing Date:

8.2.1.

Acquiror has been at all times, and presently intends to continue to be,
classified as a partnership or a publicly traded partnership taxable as a
partnership for federal income tax purposes and not an association taxable as a
corporation or a publicly traded partnership taxable as a corporation.

8.2.2.

The execution and delivery of this Agreement by Acquiror the performance of this
Agreement by Acquiror, has been duly authorized by Acquiror, and this Agreement
is binding and enforceable against it in accordance with its terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

8.2.3.

The LP Units, when issued, sold and delivered in accordance with the terms and
for the consideration set forth in this Agreement, will be validly issued, fully
paid and nonassessable.

9.

ADDITIONAL CONDITIONS PRECEDENT TO CLOSING.

9.1

Acquiror’s Conditions Precedent.  In addition to the other conditions enumerated
in this Agreement, the following shall be additional Acquiror’s Conditions
Precedent:

9.1.1.

Pending Actions.  At Closing there shall be no administrative agency, litigation
or governmental proceeding of any kind whatsoever, pending or threatened, that,
after Closing, would, in Acquiror’s sole and absolute discretion, materially and
adversely affect the value or marketability of the Project, or the ability of
Acquiror to operate any or all of the Project in the manner it is being operated
on the Contract Date.

9.1.2.

Representations and Warranties True.  The representations and warranties of
Contributor contained in this Agreement shall be true and correct as of the
Closing Date in all respects.





5




--------------------------------------------------------------------------------



9.1.3.

Covenants Performed.  All covenants of Contributor required to be performed on
or prior to the Closing Date shall have been performed, in all material
respects.

9.1.4.

Development Agreement Termination.  Contributor shall have caused termination of
that certain Development Agreement dated September 15, 2015 (“Development
Agreement”), by and between UR-FC Contributed Assets, LLC, a Delaware limited
liability company (“Owner”) and First Capital Partners, LLC, a Nevada limited
liability company (“Developer”).  Contributor and Acquiror agree that the
Development Agreement is not a part of the Project to be contributed by
Contributor, and acquired/assumed by Acquiror.

9.2

Contributor’s Additional Conditions Precedent.  The following shall be
additional Contributor’s Conditions Precedent:

9.2.1.

Representations and Warranties.  The representations and warranties of Acquiror
contained in this Agreement shall be true and correct as of the Closing Date, in
all respects, as though such representations and warranties were made on such
date.

9.2.2.

Covenants. All covenants of Acquiror required to be performed on or prior to the
Closing Date shall have been performed, in all material respects.

10.

[INTENTIONALLY OMITTED.]

11.

CLOSING DELIVERIES.

11.1.

Contributor’s.  At Closing (or such other times as may be specified below),
Contributor shall deliver or cause to be delivered to Acquiror or Subsidiary, as
applicable, the following, in form and substance acceptable to Acquiror or
Subsidiary, as applicable:

11.1.1.

Assignment of Goat Head Interests and First Capital Interests.  An Assignment of
Ownership Interests, a copy of which is attached as Exhibit __;

11.1.2.

Assignment of MOA;

11.1.3.

Assignment of all other agreements and contracts related to the Project;

11.1.4.

A Termination of Development Agreement in form and substance acceptable to
Acquiror in its sole discretion; and

11.1.5.

Original Documents.  To the extent not previously delivered to Acquiror,
originals of the Records.

11.2.

Acquiror’s.  As a condition precedent to Contributor’s obligation to close
(“Contributor’s Condition Precedent”), Acquiror or General Partner, as
applicable, shall cause to be delivered to Contributor the following, each in
form and substance reasonably acceptable to Contributor, Subsidiary and Acquiror
and their respective counsel:

Partnership Agreement.  A copy of the Partnership Agreement;

11.2.1.

The LP Units.

12.

SUCCESSORS AND ASSIGNS.  The terms, conditions and covenants of this Agreement
shall be binding upon and shal inure to the benefit of the parties and their
respective successors and assigns.

13.

NOTICES.  Any notice, demand or request which may be permitted, required or
desired to be given in connection therewith shall be given in writing and
directed to Contributor and Acquiror as follows:





6




--------------------------------------------------------------------------------

ACQUIROR:

Talon OP, L.P.

5500 Wayzata Boulevard, Suite 1070

Minneapolis, Minnesota 55416

Attn:  MG Kaminski

E-mail: mgk@talonreit.com

CONTRIBUTOR:

First Capital Real Estate Operating Partnership LP

1407 Broadway

28th Floor

New York, NY 10018

Attn:  Suneet Singal

E-mail:  s@firstcapitalre.com




Notices shall be deemed properly delivered and received when and if either (i)
personally delivered, including via email; or (ii) on the first business day
after deposit with a commercial overnight courier for delivery on the next
business day.  Any party may change its address for delivery of notices by
properly notifying the others pursuant to this Section 13.

14.

BENEFIT.  This Agreement is for the benefit only of the parties hereto and their
successors and assignees as permitted in Section 12 above and no other person or
entity shall be entitled to rely hereon, receive any benefit herefrom or enforce
against any party hereto any provision hereof.

15.

MISCELLANEOUS.

15.1.

Entire Agreement.  This Agreement constitutes the entire understanding between
the parties with respect to the transaction contemplated herein, and all prior
or contemporaneous oral agreements, understandings, representations and
statements, and all prior written agreements, understandings, letters of intent
and proposals, in each case with respect to the transaction contemplated herein,
are hereby superseded and rendered null and void and of no further force and
effect.  Neither this Agreement nor any provisions hereof may be waived,
modified, amended, discharged or terminated except by an instrument in writing
signed by the party against which the enforcement of such waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in such instrument.

15.2.

Time of the Essence.  Time is of the essence of this Agreement.

15.3.

Conditions Precedent.  The waiver of any particular Acquiror’s Condition
Precedent or Contributor’s Condition Precedent shall not constitute the waiver
of any other.

15.4.

Construction.  This Agreement shall not be construed more strictly against one
party than against the other merely by virtue of the fact that it may have been
prepared by counsel for one of the parties, it being recognized that both
Contributor and Acquiror have contributed substantially and materially to the
preparation of this Agreement.  The headings of various Sections in this
Agreement are for convenience only, and are not to be utilized in construing the
content or meaning of the substantive provisions hereof.

15.5.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.

15.6.

Partial Invalidity.  The provisions hereof shall be deemed independent and
severable, and the invalidity or partial invalidity or enforceability of any one
provision shall not affect the validity of enforceability of any other provision
hereof.





7




--------------------------------------------------------------------------------



15.7.

Expenses.  Except and to the extent as otherwise expressly provided to the
contrary herein, Acquiror and Contributor shall each bear its own respective
costs and expenses relating to the transactions contemplated hereby, including,
without limitation, fees and expenses of legal counsel or other representatives
for the services used, hired or connected with the proposed transactions
mentioned above.

15.8.

Waiver of Conditions Precedent. Acquiror and Contributor shall each have the
right, in its sole and absolute discretion, to waive any Condition Precedent for
its benefit contained in this Agreement.

15.9.

Counterparts.  This Agreement may be executed by electronic or facsimile
signature and in any number of identical counterparts, any of which may contain
the signatures of less than all parties, and all of which together shall
constitute a single agreement.

15.10.

Calculation of Time Periods.  Notwithstanding anything to the contrary contained
in this Agreement, any period of time provided for in this Agreement that is
intended to expire on or prior to the Closing Date, but that would extend beyond
the Closing Date if permitted to run its full term, shall be deemed to expire
upon Closing.

 

[The remainder of this page intentionally left blank – signature page follows]





8




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Contribution Agreement
on the date first above written.

CONTRIBUTOR:

 

 

 

FIRST CAPITAL REAL ESTATE OPERATING PARTNERSHIP LP, A DELAWARE LIMITED
PARTNERSHIP

 

 

 

     BY ITS GENERAL PARTNER FIRST CAPITAL REAL ESTATE TRUST INCORPORATED, A
MARYLAND CORPORATION

 

 

 

 

 

 

 

By:

 /s/ Suneet Singal

 

 

Suneet Singal

 

 

Chairman and Chief Executive Officer

 

 

 

 

ACQUIROR:

 

 

 

 

TALON OP, L.P.

 

 

 

 

By: Talon Real Estate Holding Corp., its general partner

 

 

 

 

 

 

 

By:

/s/ MG Kaminski

 

 

MG Kaminski, CEO

 




















--------------------------------------------------------------------------------




[EXHIBITS AND SCHEDULES OMITTED]









